Citation Nr: 0118377
Decision Date: 05/07/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-03 436	)	DATE MAY 07, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease, claimed as secondary to service-connected residuals of a gunshot wound to the middle third of the fourth metatarsal of the left foot.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a gunshot wound to the middle third of the fourth metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from May 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) from an August 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the above matters.


REMAND

The veteran had a hearing before a Member of the Board on December 14, 2000.  The Board regrets that the transcript of that hearing cannot be located.  The veteran was informed on March 22, 2001 of the missing tape and offered another opportunity for a hearing.  In correspondence dated on April 3, 2001, the veteran indicated that he wanted to attend a hearing before a Member of the Board at the ROs office.  

Thus, while the Board regrets any delay caused by this Remand, to ensure full compliance with due process requirements, the case is REMANDED to the regional office for the following development:

The RO should schedule a Travel Board Hearing and inform the veteran of the date, time, and place of such hearing.  

The RO should otherwise review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should verify that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case should then be returned to the Board, if in order and in compliance with customary appellate procedures.  No action is required of the veteran until he is so informed.  The Board intimates no opinion as to the ultimate decision warranted in this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).


